Citation Nr: 0711620	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative residuals of a right medial 
meniscectomy with degenerative arthritic changes.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right first metatarsal 
fracture with arthritic changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by which the RO denied the 
veteran's claims.

In June 2005, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  In October 2006, he 
testified at a hearing held by the undersigned via 
videoteleconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In opening, the Board notes that the veteran has a long 
history of schizophrenia.  The Social Security Administration 
(SSA) sends the veteran's disability benefits to a payee 
other than the veteran.  By December 2005 rating decision, 
the RO found the veteran to be incompetent to handle 
disbursement of funds provided by VA.  The Board also 
emphasizes that the statutes and regulations pertaining to 
veterans' benefits have created a "nonadversarial, ex parte, 
paternalistic system for adjudicating veterans' claims."  See 
Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  
The nature of the veteran's serious psychiatric problems 
coupled with VA's pro-veteran policies necessitate that the 
Board take all precautions to ensure that this veteran 
receives the disability benefits to which he is entitled.  In 
this regard, the Board observes that the veteran's June 2005 
hearing testimony and his February 2005 substantive appeal 
reflect a disability picture more severe than that indicated 
at his October 2006 hearing.  In addition, the veteran's 
service-connected disabilities have not been evaluated in 
three years, and three years' worth of VA treatment records 
have not been associated with the claims file.  Thus, further 
development of the evidence is necessary.

The RO should obtain from SSA the records pertinent to the 
veteran's claim for Social Security disability benefits as 
well as the medical records relied upon concerning that 
claim.

The RO must associate with the claims file all clinical 
records from the Cleveland and Brecksville VA Medical Centers 
dated from May 14, 2004 to the present.  

After accomplishing the foregoing, the RO should schedule a 
VA orthopedic examination, the veteran suggested that his 
disabilities had increased in severity.  The examiner should 
assess the severity of the veteran's right knee and right 
foot disabilities and enumerate all symptoms and 
manifestations associated with each disability.  The examiner 
should comment on the severity of all symptoms and 
manifestations identified.  All relevant range of motion 
measurements must be provided.  The examiner in this regard 
should identify any objective evidence of pain or functional 
loss due to pain associated with the service-connected 
disabilities.  The examiner should be requested to provide an 
opinion as to the extent that right knee and right foot pain 
limit the veteran's functional ability.  The examiner should 
also be requested to determine whether, and to what extent, 
the right knee and right foot exhibit weakened movement, 
excess fatigability, or incoordination.  Finally, the 
examiner should comment on the effect of the right knee and 
right foot disability on range of motion.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain from SSA the records pertinent 
to the appellant's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

2.  Associate with the claims file all 
clinical records from the Cleveland and 
Brecksville VA Medical Centers dated from 
May 14, 2004 to the present.

3.  Once the foregoing has been 
accomplished, schedule a VA orthopedic 
examination.  The examiner should assess 
the severity of the veteran's right knee 
and right foot disabilities and enumerate 
all symptoms and manifestations 
associated with each disability.  The 
examiner should comment on the severity 
of all symptoms and manifestations 
identified.  All relevant range of motion 
measurements must be provided.  The 
examiner in this regard should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
right knee and right foot pain limit the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the right knee and right foot exhibit 
weakened movement, excess fatigability, 
or incoordination.  Finally, the examiner 
should comment on the effect of the right 
knee and right foot disability on range 
of motion.

A rationale for all opinions should be 
provided, and the examiner should 
indicate in the examination report 
whether pertinent documents in the claims 
file were reviewed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

